Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 24, 2013.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-13-00792-CV



                IN RE ANTHONY GLENN MADRY, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                       MEMORANDUM OPINION

      On September 10, 2013, relator Anthony Glenn Madry filed a petition for
writ of mandamus in this Court. See Tex. Elec. Code Ann. § 273.061; see also
Tex. R. App. P. 52. In the petition, relator asks this Court to compel Anna
Eastman, Houston Independent School District Board President, and Veronica
Mabasa, Houston Independent School District Board Services Team Lead, to place
his name on the ballot for Houston Independent School District Board of Trustees
District VI.
      Relator has not established his entitlement to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny
relator’s emergency application for writ of mandamus.


                                                  PER CURIAM


Panel Consists of Justices Frost, Boyce, and Jamison.




                                        2